DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.


The disclosure is objected to because of the following informalities: the specification does not have a “Brief Summary of the Invention.”  See above.   
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski (WO 2015/0192117 A1).

	Regarding claim 1: 
	Bradski teaches: a method (e.g. claim 90, a method) comprising: 
	displaying, by one or more processors (para. 380 or Fig. 4A: 70) of an eyewear device (Figs. 4A-D, one or more virtual objects (e.g. claim 90, displaying a virtual user interface) at a first virtual coordinate associated with a first portion of a real-world environment (see e.g. paras 70-82, 90-93, 1181, 1182 and claim 69, which teaches determining a virtual coordinate associated with a real environment at which to display the virtual object. See also claim 79) while the eyewear device is directed towards the first portion of the real-world environment (see e.g. paras. 720, 951, 969, 999, 1083 and “gaze tracking” beginning at para. 1189 and para. 1177, user inputs can be eye inputs. This teaches a condition while an eyewear device is directed towards a first portion of the real-world environment.  Alternatively, see also para. 736, 797, 1016, 1163, the first portion can be a room); 
	determining that the eyewear device has been moved to be directed towards a second portion of the real-world environment (see e.g. para. 842, 1077, 1635-67, 1692-95, users (such as one wearing an eyewear device) can be tracked as they walk around rooms and move toward a second portion of the real-world environment, such as another room (see mapping above re: rooms) or basically another area in the real world); 
	maintaining the display of the one or more virtual objects at the first virtual coordinate while the eyewear device is directed towards the second portion of the real-world environment (see e.g. para. 853, virtual objects can be locked to various reference frames, such as a world locked reference frame, fixed to a reference frame of the environment. Here, the first virtual coordinate corresponds to a reference frame of the environment and, thus, the virtual objects will stay at the first virtual coordinate as the user and her eyewear device are directed toward the second portion. See also claim 82 and 242); 
	receiving, by the one or more processors, a request to bring the one or more virtual objects into a current view of the eyewear device (see discussion and mapping below); and 
	in response to receiving the request, moving the one or more virtual objects from the first virtual coordinate to a second virtual coordinate associated with the second portion of the real-world environment (see e.g. paras. 70-71, 76-78, users can provide input via gestures for where a virtual interface is to be displayed. See also claims 213-20, 235, 242, and Fig. 124M-132, which shows various gestures/commands that can be performed by a user to display or activate menus (interfaces) and the resulting interfaces. See also para. 1385-1440). 
	Modifying Bradski, in view of itself, such that as a user moves (i.e. from one room to another or from one area to another), that the virtual interface remains in the first location as world-locked, and a user can perform a gesture/command to activate or display the virtual interface at the new or second location, thereby moving from a first to a second virtual coordinate associated with the real world environment, is taught by Bradski, as mapped above, and is one of many embodiments taught by Bradski. Such a modification would have also been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Bradski further teaches: the method of claim 1 further comprising: receiving, while the eyewear device is directed towards a first portion of a real-world environment, a request to display the one or more virtual objects (see e.g. paras. 720, 951, 969, 999, 1083 and “gaze tracking” beginning at para. 1189 and para. 1177, user inputs can be eye inputs.  See also above mapping to claim 1, inputs can be requests to display virtual objects, such as interfaces). 
	It would have been obvious for one of ordinary skill in the art to have further modified Bradski, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	Bradski further teaches: the method of claim 1, further comprising: identifying the first virtual coordinate associated with a first portion of a real-world environment towards which the eyewear device is directed  (see e.g. paras. 720, 951, 969, 999, 1083 and “gaze tracking” beginning at para. 1189 and para. 1177, user inputs can be eye inputs.  See also above mapping to claim 1, identifying coordinates associated with portions of a real world environment are taught by Bradski).
	The act of identifying being associated with where the eyewear is directed is taught and suggested by Bradski, and modifying Bradski in view of itself to have obtained the above would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	Bradski further teaches: the method of claim 1, further comprising: displaying the one or more virtual objects at the second virtual coordinate associated with the second portion of the real-world environment while the eyewear device is directed towards the second portion of the real-world environment (see e.g. paras. 720, 951, 969, 999, 1083 and “gaze tracking” beginning at para. 1189 and para. 1177, user inputs can be eye inputs.  See also above mapping to claim 1, inputs can be requests to display virtual objects, such as interfaces, and the second virtual coordinate associated with the second portion can be that of a second room, or another area as the user is moving).  
	The act of identifying being associated with where the eyewear is directed is taught and suggested by Bradski, and modifying Bradski in view of itself to have obtained the above would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	Bradski further teaches: the method of claim 1, wherein the first portion of the real-world environment does not overlap with the second portion of the real-world environment (e.g. para. 797, 1137, the portions can be rooms.  Alternatively, this is also taught by a user experiencing the AR/VR system of Bradski.  In at least one embodiment, the portion would not overlap). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Bradski to have obtained the above. The motivation would be to allow user interaction in a virtual/augmented world.  


	Regarding claim 6:
	Bradski further teaches: the method of claim 1, wherein the first portion comprises a first room and the second portion comprises a second room (e.g. para. 797, 1137, the portions can be rooms.  Alternatively, this is also taught by a user experiencing the AR/VR system of Bradski.  In at least one embodiment, the portion would not overlap). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Bradski to have obtained the above. The motivation would be to allow user interaction in a virtual/augmented world.  


	Regarding claim 7:
	Bradski further teaches: the method of claim 1, wherein the one or more virtual objects are removed from view as the eyewear device is moved to be directed towards the second portion of the real-world environment from the first portion of the real-world environment, 
	wherein the one or more virtual objects are not visible when the eyewear device is directed towards the second real-world environment and prior to receiving the request (see e.g. para. 852, virtual content can be world locked. This would result in the above claim features. Content that is world locked won’t appear in the new space until requested, per Bradski (see mapping to claim 1 above)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Bradski to have obtained the above. The motivation would be to have flexibility in virtual object design.   


	Regarding claim 8:
	Bradski further teaches: the method of claim 1, wherein the request comprises a gesture performed by a user who is wearing the eyewear device (see e.g. para. 157, 161, claim 12, etc. gestures are taught and described throughout Bradski).  
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Bradski to have obtained the above. The motivation would be to take advantage of known user interaction techniques. 


	Regarding claim 9:
	Bradski further teaches: the method of claim 8, wherein the gesture comprises tapping on the eyewear device (see e.g. para. 1233, user can perform gesture of hitting a button on the visor or a location on the head worn component of a frame.  Bradski also teaches that for VR/AR applications, eyeglass or eyewear configurations are known (e.g. para. 416, 502, Figs 4A-C).
	Modifying Bradski, in view of itself, such to include tapping on an eyewear device, all of which is taught by Bradski, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10:
	Bradski further teaches: the method of claim 1, wherein the receiving the request comprises: detecting a body part of a user within view of the eyewear device; detecting that the body part has performed a given motion (e.g. paras. 24-32, gestures that involve body parts moving); and 
	determining that the given motion performed by the body part corresponds to a predetermined motion associated with the request to bring the one or more virtual objects into the current view of the eyewear device (e.g. claim 247, claim 277, paras. 194-999 and above mapping to claim 1.  Gestures can be used to bring virtual objects, such as interfaces, into current view).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Bradski to have obtained the above. The motivation would be to allow user interaction in a virtual/augmented world.  


	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: determining that the request continues to be received as the eyewear device moves to be directed towards other portions of the real-world environment; and 
	as the eyewear device moves to be directed towards other portions of the real-world environment, continuously updating a virtual coordinate at which the one or more virtual objects are displayed to maintain the one or more virtual objects within the current view of the eyewear device, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Bradski teaches that dynamic rendering is known (e.g. paras. 370, 377, 387, 860, 1046, 1072, 1139) as well as tracking and interpreting user gestures (para. 998).  Modifying Bradski, in view of itself, such to provide ongoing tracking of a user and gestures (see also mapping to claim 1), as a user moves about a real space (mapping to claim 1), and continuously updating virtual coordinates as part of dynamic rendering as the user continues to gesture (i.e. determining that the request continues to be received as the eyewear device moves), is all of taught and suggested by Bradski, and would have been obvious and predictable to one of ordinary skill.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 12:
	Bradski further teaches: the method of claim 1, wherein the one or more objects comprises one or more thumbnails (para. 1482, thumbnails as views re known) representing respective media assets (e.g. paras. 1154, 1562, 1563. In para. 1563, Bradski teaches user selection of portions of media content to be played back or replayed). 
	Modifying Bradski, in view of itself, such that medial assts, per Bradski, are represented by thumbnails, also per Bradski (i.e. to be selected for playback, per Bradski), is all of taught and suggested by Bradski, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13:
	Bradski further teaches: the method of claim 1, wherein the one or more objects comprises conversation elements that represent a conversation in which a user of the eyewear device is involved (e.g. para. 1049, 1147, 1152, conversation elements as virtual objects are taught). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Bradski to have obtained the above. The motivation would be to provide a user with virtual objects for interaction. 


	Regarding claim 14:
	Bradski further teaches: the method of claim 13, wherein the conversation elements comprise chat bubbles (para. 1075, bubble windows for text is taught, as are conversation elements (see mapping to claim 13)). 
	Modifying Bradski, in view of itself, such to include bubbles for conversation elements, is all of taught and suggested by Bradski, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 15:
	Bradski further teaches: the method of claim 1, wherein the one or more objects comprises user interface elements (e.g. claims 22, 65-69) for controlling and playing back a content item (e.g. para. 1063, 1065, 1269). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Bradski to have obtained the above. The motivation would be to provide a user with virtual objects for immersive interaction. 


	Regarding claim 16:
	Bradski further teaches: the method of claim 1, wherein the one or more objects comprises user interface elements for generating augmented reality content (e.g. claims 22, 65-69).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Bradski to have obtained the above. The motivation would be to provide a user with virtual objects for immersive interaction. 


	Regarding claim 17:
	Bradski further teaches: the method of claim 1, wherein the request comprises receiving an update associated with the one or more virtual objects (e.g. claims 102-111, request can include updating virtual world model). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Bradski to have obtained the above. The motivation would be to provide a user with a world capable of dynamic changes.  


	Regarding claim 18: see also claim 1. 
	Bradski teaches: a system comprising: a storage device of an eyewear device (Figs. 4A-D); and a processor of an eyewear device configured to perform operations (para. 380 or Fig. 4A: 70) comprising: 
	The operations comprise the method of claim 1; the same rationale for rejection applies. Modifying Bradski, in view of itself, such that the operations of the method of claim 1 is performed via a system, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19:  see claim 2. 
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 20: see also claim 1.
	Bradski teaches: a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine (e.g. para. 358-59, 710, 721), cause the machine to perform operations comprising. 
The operations comprise the method of claim 1; the same rationale for rejection applies. Modifying Bradski, in view of itself, such that the operations of the method of claim 1 is performed via instructions, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613